    
 
 
Exhibit 10.3



    

January 1, 2016




David J. LaRue
Forest City Employer, LLC
50 Public Square
Terminal Tower, Suite 1100
Cleveland, Ohio 44113


Re:    Employment Agreement


Dear David:


This letter is to affirm our intent to have you serve as an employee of Forest
City Employer, LLC (the “Company”) effective as of January 1, 2016 (the
“Effective Date”). The following letter agreement (the “Agreement”) outlines the
terms and conditions of your employment.
1.
Employment

The Company agrees to employ you and you agree to such employment with the
Company, upon the terms and subject to the conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the
earlier of (i) the Date of Termination (as defined below), or (ii) the first
anniversary of the Effective Date. Unless terminated prior to such date, the
Term shall be automatically renewed for successive one-year periods on the terms
and subject to the conditions of this Agreement, commencing on the first
anniversary of the Effective Date and on each anniversary date thereafter,
unless either the Company or you gives the other party written notice, at least
180 days prior to the end of such initial or extended Term, of its or your
intention not to renew this Agreement or your employment. Any reference to the
“Term” of this Agreement shall include the original term and any extension. As
provided for herein, you agree to also perform services for Forest City Realty
Trust, Inc. (“Forest City”) and its affiliates (Forest City, the Company, and
any of their respective affiliates or subsidiaries are referred to herein
collectively as the “Forest City Group”) without receiving additional
consideration for such services.
2.
Position and Duties

You agree to serve as an employee of the Company. In addition, you agree to
serve (i) as President and Chief Executive Officer of Forest City, (ii) on the
Board of Directors of Forest City (the “Board”) at its discretion and subject to
re-election by the shareholders of Forest City, and (iii) in such other position
or positions within the Forest City Group as may be reasonably requested by the
Company or any other member of the Forest City Group, in each case without any
additional consideration. You will be responsible for the general management of
the affairs of the Forest City Group and shall perform all duties incidental to
such positions which may be required by the Board. You will report directly to
the Board. During the Term, you shall perform your duties faithfully, honestly,
diligently and




--------------------------------------------------------------------------------



conscientiously subject to the reasonable and lawful directions of the Board,
and in accordance with the policies and procedures generally applicable to
employees of the Company and the other members of the Forest City Group. You
acknowledge and agree to comply with the stock ownership guidelines maintained
by Forest City applicable to your position, as the same may be amended from time
to time.
3.
Compensation and Benefits

a)
Base Salary. During the Term, the Company will pay you an annualized base salary
(“Annual Base Salary”) at a rate of not less than Six Hundred Seventy Five
Thousand Dollars ($675,000), payable in regular installments in accordance with
the Company’s customary payroll practices. During the Term, the Annual Base
Salary shall be reviewed by the Compensation Committee of Forest City (the
“Compensation Committee”), and adjusted, based upon your performance and the
Forest City Group’s performance and competitive with industry standards.

b)
Bonus. For each fiscal year during the Term, you will participate in the
Company’s Short-Term Incentive Plan (the “STIP”) and the Long-Term Incentive
Plan (the “LTIP”) under terms and conditions established by the Board or the
Compensation Committee from time to time.

c)
Vacation and Benefits. During the Term, you will participate in the Company’s
paid time-off program and other Company benefits consistent with applicable
policies for the executive officers of Forest City, including but not limited to
benefits substantially comparable to those provided to you by Forest City
Enterprises, Inc. immediately prior to the Effective Date.

4.
Termination of Employment

a)
Death and Disability. Your employment will terminate automatically upon the date
of your death. If the Company determines in good faith that your Disability (as
defined below) has occurred during the Term, it may give to you written notice
of its intention to terminate your employment; provided that such notice is
provided no later than 180 days following your first day of Disability. In such
event, your employment will terminate effective on the 30th day after receipt of
such notice by you (the “Disability Effective Date”), provided that, within the
30 days after such receipt, you shall not have returned to full-time performance
of your duties. For purposes of this Agreement, “Disability” shall mean the
inability of you to perform the essential duties of the position held by you by
reason of any medically determined physical or mental impairment that lasts for
150 consecutive days in any one-year period, all as determined by an independent
licensed physician mutually acceptable to the Company and you or your legal
representative.

b)
Cause. Your employment with the Company may be terminated with or without Cause.
For purposes of this Agreement, “Cause” shall mean: (i) your conviction, a
guilty plea or plea of nolo contendere by you for (x) any crime involving
dishonesty


2

--------------------------------------------------------------------------------



with respect to the Forest City Group, or (y) any felony; or (ii) a material
breach by you of the Code of Legal and Ethical Conduct or other written Forest
City Group policies, your obligations under this Agreement, or any laws material
to the conduct of the Forest City Group’s business. The cessation of your
employment will not be deemed to be for Cause unless and until (A) there shall
have been delivered to you a copy of a resolution duly adopted by majority vote
of the Compensation Committee (after reasonable notice is provided to you that
specifically identifies the manner and sets forth the specific acts of which the
Compensation Committee believes that you may be guilty of the conduct described
in subparagraph (i) through and including (ii), and you are given an
opportunity, together with counsel, to be heard before the Compensation
Committee), finding that, in the good faith opinion of the majority of the
Compensation Committee, you are guilty of the conduct described in subparagraph
(i) through and including (ii) above, and (B) you shall fail to cure such
conduct (if curable) within a reasonable time period established by the
Compensation Committee of not less than thirty (30) calendar days after your
receipt of such notice.
c)
Good Reason. Your employment with the Company may be terminated by you with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
any of the following without your consent: (i) a material reduction of your
duties or responsibilities set forth in Section 2, including any change in your
officer status; (ii) a material reduction, other than across-the-board
reductions that apply to other named executive officers (as set forth in Forest
City’s most recently-filed proxy statement) of your Annual Base Salary, STIP
target opportunity, LTIP target opportunity or total direct compensation
opportunity (provided that for purposes of this clause (ii) a material reduction
shall be any reduction of greater than 10% occurring during the Term); (iii) a
material change in geographic location at which you must perform services under
this Agreement from the Company’s offices at which you were principally employed
(the Company has determined that a relocation of more than fifty (50) miles
would constitute such a material change); or (iv) a material breach by the
Company or Forest City of this Agreement. A termination of your employment by
you shall not be deemed to be for Good Reason unless (x) you give notice to the
Company of the existence of the event or condition constituting Good Reason
within 90 days after you have knowledge that such event or condition initially
occurs or exists, (y) the Company fails to cure such event or condition within
30 days after receiving such written notice (or, if earlier, the last day of the
Term), and (z) your Date of Termination (as defined below) occurs not later than
150 days after such event or condition initially occurs or exists (or, if
earlier, the last day of the Term).

d)
Notice of Termination. Any termination by the Company for Cause, or by you for
Good Reason, shall be communicated by a written notice to the other party which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated and (iii) if the Date of Termination is other
than the date of receipt of


3

--------------------------------------------------------------------------------



such notice, specifies the termination date (which date shall be not more than
30 days after the giving of such notice). The failure by the Company or you to
set forth in the notice of termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or you, respectively, hereunder or preclude the Company or you,
respectively, from asserting such fact or circumstance in enforcing the
Company’s or your rights hereunder.
e)
Date of Termination. “Date of Termination” means (i) if your employment is
terminated by the Company for Cause, or by you for Good Reason, the date of
receipt of the notice of termination or any later date specified within 30 days
of such notice, as the case may be, (ii) if your employment is terminated by the
Company other than for Cause or Disability, or if you voluntarily resign without
Good Reason, the date on which the terminating party notifies the other party
that such termination shall be effective, provided that on a voluntary
resignation without Good Reason, the Company may, in its sole discretion, make
such termination effective on any date it elects in writing, between the date of
the notice and the proposed date of termination specified in the notice, (iii)
if your employment is terminated by reason of death, the date of your death,
(iv) if your employment is terminated by the Company due to Disability, the
Disability Effective Date, or (v) if your employment is terminated at the end of
the Term.

5.
Severance Payments

a)
Disability; Other than for Cause or Good Reason. If, during the Term, the
Company terminates your employment for Disability or other than for Cause, or if
you terminate your employment for Good Reason:

i.
The Company shall pay to you the sum of: (A) the portion of your Annual Base
Salary earned through the Date of Termination, to the extent not previously
paid; (B) the amount of any incentive compensation under the STIP or LTIP that
has been earned by you for a completed fiscal year or other measuring period
preceding the Date of Termination, but has not yet been paid to you; and (C) any
accrued paid time-off, to the extent not previously paid (the sum is referred to
as the “Accrued Benefits”). Unless subject to a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan, the Accrued
Benefits described in clauses (A) and (C) shall be paid in a single lump sum
within 30 days after the Date of Termination and the Accrued Benefits described
in Clause (B) shall be paid in a single lump sum within 30 days after the Date
of Termination (but in no event later than two and one half months following the
end of the fiscal year or other measuring period preceding the Date of
Termination).

ii.
The Company shall pay or provide to you the severance benefits described in this
Section 5(a)(ii) if and only if you sign and do not revoke a release of claims
agreement in the form attached as Exhibit A, with such changes as the Company
may determine to be required or reasonably advisable in order


4

--------------------------------------------------------------------------------



to make the release enforceable and otherwise compliant with applicable law (the
“Release”), and the Release becomes effective and irrevocable no later than the
60th day following your Date of Termination (the “Release Deadline”). If these
conditions are not satisfied, then you will forfeit any right to severance
payments under this Section 5(a)(ii). To become effective and irrevocable, the
Release must be executed by you and any revocation periods (as required by
statute, regulation, or otherwise) must have expired without you having revoked
the Release. The severance benefits under this Section 5(a)(ii) are as follows:
(A)
Two times the sum of (I) your Annual Base Salary, (II) the average of the annual
incentives payable to you under the STIP for the last three full fiscal years
prior to the Date of Termination, (III) an amount equal to 12 monthly long-term
care premiums, based on the level of coverage in effect for you immediately
prior to the Date of Termination, and (IV) an amount equal to your annual health
care subsidy payment as in effect immediately prior to the Date of Termination.
The Company shall pay this amount within 10 days after the date that the Release
becomes effective and irrevocable; provided, however, that if the Release
Deadline could occur in the calendar year immediately following your Date of
Termination, then the amount shall be paid within 10 days after the date of the
Release Deadline (even if the Release has become effective and irrevocable in
accordance with its terms prior to that date).

(B)
The annual incentive that would have been payable to you under the STIP for the
fiscal year during which the Date of Termination occurs, determined as if you
had remained employed for the entire year (and any additional period of time
necessary to be eligible to receive the annual incentive for the year), based on
actual performance during the entire fiscal year and without regard to any
discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all senior
executives who did not terminate employment), pro-rated based on the number of
days in Forest City’s fiscal year through (and including) your Date of
Termination. The pro-rated annual incentive shall be payable in a single lump
sum at the same time that payments are made to other participants in the STIP
for that fiscal year (pursuant to the terms of the STIP but in no event later
than two and one-half months after the fiscal year during which the Date of
Termination occurs), or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.


5

--------------------------------------------------------------------------------



(C)
If and only if the Date of Termination occurs in the second half of a
performance period under the LTIP, the cash LTIP and performance shares that
would have been payable to you for that particular performance period (and only
that performance period), determined as if you had remained employed for the
entire performance period (and any additional period of time necessary to be
eligible to receive payment for the performance period), based on actual
performance during the entire performance period and without regard to any
discretionary adjustments that have the effect of reducing the amount of payment
(other than discretionary adjustments applicable to all senior executives who
did not terminate employment), pro-rated based on the number of days in the
performance period through (and including) your Date of Termination. The cash
LTIP and performance shares earned, if any, shall be payable in a single lump
sum at the same time that payments are made to other participants in the LTIP
for that performance period (pursuant to the terms of the LTIP but in no event
later than two and one-half months after the performance period during which the
Date of Termination occurs), or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.

(D)
All outstanding and unvested Forest City restricted shares, restricted share
units and stock options that are subject to a vesting schedule based solely on
continued service (and specifically excluding any awards with respect to which
the number of shares earned depends upon performance) shall become immediately
vested and exercisable. In addition, all outstanding and vested Forest City
stock options (including those that vest pursuant to the operation of the
immediately preceding sentence) will remain exercisable for the full duration of
their term.

iii.
To the extent not previously paid or provided in Section 5(a)(i) above, the
Company shall pay or provide, or cause to be paid or provided, to you any other
amounts or benefits required to be paid or provided or which you are eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Forest City Group, including any benefits to which you are entitled under
Part 6 of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended, and the Company’s unfunded nonqualified supplemental
retirement plan (such other amounts and benefits shall be hereinafter referred
to as the “Other Benefits”), in accordance with the terms and normal procedures
of each such plan, program, policy or practice or contract or agreement, based
on accrued and vested benefits through the Date of Termination.


6

--------------------------------------------------------------------------------



b)
Death; Cause; Other than for Good Reason; Expiration of Term. If your employment
is terminated for Cause, or if you voluntarily terminate your employment without
Good Reason or you die, or upon expiration of the Term due to either party’s
election not to renew the then-current term, this Agreement shall terminate
without further obligations to you other than the obligation to pay to you your
Accrued Benefits through the Date of Termination and the Other Benefits, in each
case to the extent not previously paid or provided.

c)
Full Settlement. Except as otherwise provided in Section 8 of this Agreement, or
in the applicable compensation recovery policy maintained by Forest City from
time to time, as the same may be amended to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the Securities and Exchange Commission or applicable securities exchange, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Forest City Group may have against you or others. In no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to you under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not you obtain other employment. If
you receive payments under Section 5(a)(ii) of this Agreement, then you shall
not be entitled to any other severance pay or benefits under any severance plan,
program or policy of the Forest City Group, unless otherwise authorized by the
Compensation Committee, in its discretion.

6.
Confidential Information

You acknowledge that the information, observations and data obtained by you
while employed by the Company pursuant to this Agreement, as well as those
obtained by you while employed by Forest City Enterprises, Inc. or any of its
subsidiaries or affiliates or any predecessor thereof prior to the date of this
Agreement, concerning the business or affairs of the Forest City Group or any
predecessors thereof, including, without limitation, information relating to the
products, suppliers, customers, processes, costs, prices, business plans and
strategies of the Forest City Group or any predecessor thereof (unless and
except to the extent the foregoing become generally known to and available for
use by the public other than as a result of your acts or omissions to act in
violation of this Agreement) (hereinafter defined as “Confidential Information”)
are the property of the Forest City Group. Therefore, you agree that both during
and after the Term you will not disclose any Confidential Information without
the prior written consent of the Chairman of the Board (which may be withheld
for any reason or no reason) unless and except to the extent that such
disclosure is (i) made in the ordinary course of your performance of your duties
under this Agreement or (ii) required by any subpoena or other legal process (in
which event you will give the Company prompt notice of such subpoena or other
legal process in order to permit the Company to seek appropriate protective
orders), and that you shall not use any Confidential Information for your own
account without the prior written consent of the Chairman of the Board (which
may be withheld for any reason or no reason). You will deliver

7

--------------------------------------------------------------------------------



to the Company at the termination of the Term, or at any other time the Company
may reasonably request, all memoranda, notes, plans, records, reports, computer
files and software and other documents and data (and copies thereof) relating to
the Confidential Information, or to the work product or the business of the
Forest City Group which you may then possess or have under your control. Your
obligations under this Section 6 are in addition to, and not in limitation of or
preemption of, all other obligations of confidentiality which you may have to
the Forest City Group under general legal or equitable principles, and federal,
state or local law.
7.
Non-Solicitation; Non-Competition; Non-Disparagement

You acknowledge that the services provided under this Agreement give you the
opportunity to have special knowledge of the Forest City Group, its Confidential
Information, and the capabilities of individuals employed by or affiliated with
the Forest City Group. You further acknowledge that interference with those
business or employment relationships of the Forest City Group would cause
irreparable injury to the Forest City Group. Consequently, you agree to be
subject to the following restrictive covenants:
a)
You agree that during the period commencing on the date of this Agreement and
ending two years after the Date of Termination (the “Protection Period”), and
provided that the Company has not materially breached its obligations under
Section 5 hereof, you will not in any manner, directly or indirectly, through
any person, firm or corporation, alone or as a member of a partnership or
limited liability company or as an officer, director, shareholder, investor or
employee of or in any other corporation or enterprise or otherwise, in the
United States, (i) have any direct or indirect equity or other ownership
interest in, or provide any financial or other assistance (whether as a lender,
investor or otherwise) to, any Competitive Business (as defined below); (ii)
perform services as a director, officer, manager, employee, member, consultant,
representative, agent or otherwise for any Competitive Business; or (iii)
otherwise engage in any Competitive Business, including, without limitation, by
diverting or attempting to divert from the Forest City Group any business
whatsoever by influencing or attempting to influence, or soliciting or
attempting to solicit any of the customers of the Forest City Group (or any
potential customers with whom the Forest City Group had business contact during
the one-year period ending on the Date of Termination). For purposes of this
Section 7, the term “Competitive Business” shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a real estate business that is competitive with
the commercial office, retail rental, and/or multifamily residential portfolios
owned or managed by any member of the Forest City Group as of the Date of
Termination (or any significant business that is being actively pursued as of
the Date of Termination by any member of the Forest City Group).

b)
You agree that during the Protection Period, and provided that the Company has
not materially breached its obligations under Section 5 hereof, you will not in
any manner, directly or indirectly, through any person, firm or corporation,
alone or as


8

--------------------------------------------------------------------------------



a member of a partnership or limited liability company or as an officer,
director, shareholder, investor or employee of or in any other corporation or
enterprise or otherwise, induce or attempt to induce any employee of any member
of the Forest City Group, but only with respect to employees with whom you had
direct contact while employed by the Company pursuant to this Agreement, as well
as those with whom you had direct contact while employed by Forest City
Enterprises, Inc. or any of its subsidiaries or affiliates or any predecessor
thereof at prior to the date of this Agreement, to quit or abandon their employ.
c)
You agree to refrain, both during and after the Term, from publishing or
providing any oral or written statements about the Forest City Group, or any of
such member’s officers, directors, managers, employees, agents or
representatives that are disparaging, slanderous, libelous or defamatory, or
that disclose private or Confidential Information about their business affairs,
or that constitute an intrusion into their private lives, or that give rise to
unreasonable publicity about their private lives, or that place them in a false
light before the public, or that constitute a misappropriation of their name or
likeness.

d)
Likewise, the Forest City Group shall not publish or provide any oral or written
statements about you or your family that are disparaging, slanderous, libelous
or defamatory, or that disclose private or confidential information about your
business or personal affairs, or that constitute an intrusion into your private
life, or that give rise to unreasonable publicity about your private life, or
that place you or your family in a false light before the public or that
constitute a misappropriation of your name or likeness.

e)
Nothing in this Section 7 shall prohibit you from being: (i) a shareholder in a
mutual fund or a diversified investment company or (ii) an owner of not more
than 5% of the outstanding equity securities of any class of a corporation or
other entity which is publicly traded, provided that you have no active
participation in the business of such corporation or other entity.

f)
You agree and acknowledge that the promises and obligations made by the Company
in this Agreement (specifically including, but not limited to, the payments and
benefits provided for under Section 5(a)(ii) hereof) constitute sufficient
consideration for the covenants contained in this Section 7. You also agree and
acknowledge that the covenants contained in this Section 7: (i) are reasonable
in period, scope and area, and (ii) are necessary to protect legitimate
proprietary and business interests of the Forest City Group. If, at the time of
enforcement of this Section 7, a court of competent jurisdiction holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope or area permitted by law.


9

--------------------------------------------------------------------------------



g)
Your obligations set forth in this Section 7 shall remain in full force and
effect for the entire period provided herein notwithstanding the termination of
your employment under this Agreement for any reason; provided that your
obligations under Section 7(a) shall cease if the Company terminates your
employment for Cause or you terminate your employment for Good Reason.

8.
Enforcement

Because your services are unique and because you have access to Confidential
Information and work product, the parties hereto agree that the Forest City
Group would be damaged irreparably in the event any of the provisions of
Sections 6 and 7 hereof were not performed in accordance with their specific
terms or were otherwise breached and that monetary damages would be an
inadequate remedy for any such non-performance or breach. Therefore, the Company
(or its successors or assigns) and other members of the Forest City Group shall
be entitled, in addition to other rights and remedies existing in their favor,
to an injunction or injunctions to prevent any breach or threatened breach of
any of such provisions and to enforce such provisions specifically (without
posting a bond or other security).
9.
Survival

Subject to any limits on applicability contained therein, Sections 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15 and 16 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Term or this
Agreement.
10.
Notices

Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, sent by reputable overnight carrier or mailed by
first class mail, return receipt requested, to the recipient. Notices to you
shall be sent to your most recent address provided to the Company. Notices to
the Company should be sent to the Chairman of the Board and the Executive Vice
President of Human Resources of Forest City, with a copy to the General Counsel
of Forest City, at the address of the Company’s headquarters. Any notice under
this Agreement will be deemed to have been given when so delivered, sent or
mailed.
11.
Successors and Assigns; Forest City Group

This Agreement is personal to you, and, without the prior written consent of the
Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
Except as provided in the immediately following sentence, without the prior
written consent of you this Agreement shall not be assignable by the Company.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession

10

--------------------------------------------------------------------------------



had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. If a particular action
is required to be taken, or a particular notice is required to be given, by the
Company, and such action or notice is in fact taken by, or such notice is in
fact given by, Forest City, then such action or notice shall be deemed to have
been taken or given by the Company. Notwithstanding anything to the contrary
contained in this Agreement, you agree that you are an employee only of the
Company (or it successors or assigns, if applicable) and not an employee of any
other entity or member of the Forest City Group.
12.
Amendment and Waiver

The provisions of this Agreement may be amended or waived only with the prior
approval of the Board and you, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
13.
Miscellaneous

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as the Company is required to withhold pursuant to any law or
government regulation or ruling. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement. This Agreement shall
be governed, construed, interpreted and enforced in accordance with the
substantive laws of the State of Ohio, without regard to conflicts of law
principles.
14.
Section 409A Compliance

a)
Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section


11

--------------------------------------------------------------------------------



409A to the maximum extent possible, and to the extent they do not so qualify,
are intended to qualify for the involuntary separation pay exceptions to Section
409A of the Code, to the maximum extent possible. If neither of these exceptions
applies, then notwithstanding any provision in this Agreement to the contrary:
i.
All amounts that would otherwise be paid or provided during the first six months
following the date of termination shall instead be accumulated through and paid
or provided (together with interest on any delayed payment at the applicable
federal rate under the Internal Revenue Code), on the first business day
following the six-month anniversary of your termination of employment.

ii.
Any expense eligible for reimbursement must be incurred, or any entitlement to a
benefit must be used, during the Term (or the applicable expense reimbursement
or benefit continuation period provided in this Agreement). The amount of the
reimbursable expense or benefit to which you are entitled during a calendar year
will not affect the amount to be provided in any other calendar year, and your
right to receive the reimbursement or benefit is not subject to liquidation or
exchange for another benefit. Provided the requisite documentation is submitted,
the Company will reimburse the eligible expenses on or before the last day of
the calendar year following the calendar year in which the expense was incurred.

b)
For purposes of this Agreement, “termination of employment” or words or phrases
to that effect shall mean a “separation from service” within the meaning of
Section 409A.

15.
Dispute Resolution

a)
In the event any claim, dispute or controversy arises in connection with this
Agreement or the interpretation or enforcement of any provision of this
Agreement and the claim, dispute or controversy is not resolved within 30 days
through informal, good faith negotiations between the parties, the claim,
dispute or controversy shall be referred to non-binding mediation. It is agreed
that any mediation shall be conducted in Cleveland, Ohio, or some other location
upon mutual consent of the parties involved, at a time and place convenient to
the mediator and the parties involved.

b)
The parties shall, in good faith, select a mediator who is mutually agreeable to
both sides. Each party shall bear his or its own costs and attorneys’ fees
associated with the mediation and shall share equally the responsibility for
paying the mediator’s fee.




12

--------------------------------------------------------------------------------



c)
Should any claim, dispute, or controversy remain in existence between the
parties after the completion of the two-step resolution process set forth above,
either party may pursue its remedies for such breach in a court of competent
jurisdiction in Cleveland, Ohio.

16.
Severability

In the event that any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause performance of the terms and conditions of this
Agreement to be unreasonable.
17.
Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to its subject matter, and it supersedes all prior contemporaneous agreements,
representations, and understandings of the parties. Without limiting the
forgoing, the Employment Agreement between you and Forest City Enterprises, Inc.
dated September 22, 2011 and as amended as of January 1, 2014, is hereby
superseded, replaced in its entirety and considered null and void, and your
employment with Forest City Enterprises, Inc. is hereby terminated, in each case
immediately prior to the Effective Date.


[Signatures on the following page]

13

--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please sign, date and
return three originally signed copies of this Agreement to the undersigned for
execution on behalf of the Company. After this Agreement has been executed by
the Company and a fully-executed copy returned to you, it shall constitute a
binding agreement between us.
The parties hereto have signed this Agreement as of the 18th day of November,
2015, to be effective as of the 1st day of January, 2016.
FOREST CITY EMPLOYER, LLC


By Forest City Rental Properties, LLC, the sole manager


By Forest City Enterprises, L.P., the sole manager


By Forest City Realty Trust, Inc., its general partner




/s/ CHARLES A. RATNER            
By:    Charles A. Ratner
Its:    Chairman of the Board of Directors




ACCEPTED AND AGREED:




/s/ DAVID J. LARUE                
David J. LaRue




GUARANTEE


In order to induce you to enter into the foregoing Agreement, Forest City hereby
unconditionally and irrevocably guarantees to you and your estate and legal
representatives that it will cause the Company to perform each and all of its
obligations under this Agreement in accordance with the terms hereof. This
guarantee of performance is a principal obligation of the undersigned and shall
continue in full force and effect notwithstanding any amendments or
modifications to this Agreement.


FOREST CITY REALTY TRUST, INC.


/s/ CHARLES A. RATNER            
By: Charles A. Ratner
Its: Chairman of the Board of Directors

14

--------------------------------------------------------------------------------



EXHIBIT A
GENERAL RELEASE


This General Release (this “Release”) is entered into between Forest City
Employer, LLC (the “Company”) and David J. LaRue (the “Employee”) as of
________________________, 20___. The Company and the Employee agree as follows:
1.    Employment Status. The Employee’s employment with the Company and its
affiliates terminated on ____________________, 20____.
2.    Payment and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide the Employee with certain payments and
benefits set forth in Section 5(a)(ii) of the Employment Agreement between the
Company and Employee dated __________________________, 20___ (the “Employment
Agreement”), upon the terms, and subject to the conditions, of the Employment
Agreement.
3.    No Liability. This Release does not constitute an admission by the
Company, or any of its parents, subsidiaries, affiliates, divisions, officers,
directors, partners, agents, or employees, or by the Employee, of any unlawful
acts or of any violation of federal, state or local laws.
4.    Release.
(a)    In consideration of the payments and benefits set forth in Section
5(a)(ii) of the Employment Agreement, the Employee for himself, his heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Employee Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company, Forest City Realty Trust,
Inc., and each of their respective parents, subsidiaries, affiliates, divisions,
predecessors, successors, assigns, officers, directors, partners, agents,
attorneys, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Company Releasees”), and each of them, from any and all claims, demands,
actions, causes of action, costs, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which the Employee has, had, or
may ever have against the Company Releasees relating to or arising out of the
Employee’s employment or separation from employment with the Company, from the
beginning of time and up to and including the date the Employee executes this
Release. This Release includes, without limitation, (i) law or equity claims;
(ii) contract (express or implied) or tort claims; (iii) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(iv) claims arising under any federal, state, or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Equal Pay Act, the Lilly Ledbetter

-15-



--------------------------------------------------------------------------------



Fair Pay Act or any other foreign, federal, state or local law or judicial
decision), (v) claims arising under the Employee Retirement Income Security Act
(excluding claims for amounts that are vested benefits or that the Employee is
otherwise entitled to receive under any employee benefit plan of the Company or
any of its affiliates in accordance with the terms of such plan and applicable
law), and (vi) any other statutory or common law claims related to the
Employee’s employment with the Company or the separation of the Employee’s
employment with the Company; provided, however, that nothing herein shall
release any obligation of the Company under the Employment Agreement.
In addition, nothing in this Release is intended to interfere with the
Employee’s right to file a charge with the Equal Employment Opportunity
Commission or any state or local human rights commission in connection with any
claim the Employee believes he may have against the Company Releasees. However,
by executing this Release, the Employee hereby waives the right to recover in
any proceeding that the Employee may bring before the Equal Employment
Opportunity Commission or any state human rights commission or in any proceeding
brought by the Equal Employment Opportunity Commission or any state human rights
commission on the Employee’s behalf.


(b)    In consideration of the Employee’s release of claims set forth in Section
4(a) of this Release, the Company, Forest City Realty Trust, Inc. and each of
their respective parents, subsidiaries, affiliates, divisions, predecessors,
successors, assigns, officers, directors, partners, agents, and former and
current employees, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Company Releasors”) does
hereby irrevocably and unconditionally release, acquit and forever discharge the
Employee for himself, his heirs, administrators, representatives, executors,
successors and assigns (collectively, “Employee Releasees”), and each of them,
from any and all claims, demands, actions, causes of action, costs, attorney
fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which any of the Company Releasors has, had, or may ever have
against any of the Employee Releasees relating to or arising out of the
Employee’s employment or separation from employment with the Company, from the
beginning of time and up to and including the date the Employee executes this
Release; provided, however, that nothing herein shall release any obligation of
the Employee under the Employment Agreement.


5.    Bar. The Employee and the Company acknowledge and agree that if he or it
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the other party with respect to any
cause, matter or thing which is the subject of the releases under Section 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim or proceeding, and the applicable Releasee may recover from the other
party all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.


6.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws principles.



-16-



--------------------------------------------------------------------------------





7.    Acknowledgment. The Employee has read this Release, understands it, and
voluntarily accepts its terms, and the Employee acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release, and has been provided with a period of at least twenty-one (21)
days in which to consider entering into this Release. The Employee acknowledges
and agrees that the payments and benefits provided under Section 5(a)(ii) of the
Employment Agreement represent substantial value over and above that to which
the Employee would otherwise be entitled.


8.    Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release by
delivering written notice to the Company, and this Release shall not become
effective or enforceable until such revocation period has expired. The Employee
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation under Section 5(a)(ii) of the
Employment Agreement.


9.    Miscellaneous. This Release is the complete understanding between the
Employee and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. The
Employee has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release. In the event that
any provision of this Release should be held to be invalid or unenforceable,
each and all of the other provisions of this Release shall remain in full force
and effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.


10.    Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.



-17-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.


FOREST CITY EMPLOYER, LLC




By:                        


Its:                        




Employee:


[SAMPLE RELEASE — DO NOT SIGN]
    
___________________________________________
David J. LaRue


 
 
 
 
 
 
















-18-

